     Case 3:20-cv-00142-CHB Document 1 Filed 02/21/20 Page 1 of 9 PageID #: 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY

PHYLLIS WELLS,

        Plaintiff,

v.

STANTON HEALTH CENTER, LLC                     CIVIL ACTION NO. 3:20-cv-142-CHB
a Domestic Limited Liability
Company, PCPMG CONSULTING                      JURY TRIAL DEMANDED
LLC, a Foreign Limited Liability
Company, and STANTON HEALTH
FACILITIES, LP, a Foreign Limited
Partnership

     Defendants.
______________________________/

                                    COMPLAINT

        1.     This case concerns a staffing coordinator of a nursing home who

regularly worked 70-75 hours a week in a non-exempt position but was not

properly compensated for all of the overtime hours she worked.

        2.     Defendants’ conduct violates the FLSA, which requires non-exempt

employees, such as Plaintiff, to be compensated for her overtime work at a rate of

one and one-half times her regular rate of pay. See 29 U.S.C. § 207(a).

               SUBJECT MATTER JURISDICTION AND VENUE

        3.     This Court has jurisdiction over the subject matter of this action under

29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
  Case 3:20-cv-00142-CHB Document 1 Filed 02/21/20 Page 2 of 9 PageID #: 2




      4.       This Court has the authority to grant declaratory relief pursuant to the

FLSA and the Federal Declaratory Judgment Act (“DJA”), 28 U.S.C. §§ 2201-02.

    5.         Venue is proper in this Court under 28 U.S.C. §1391 because a

 substantial part of the events or omissions giving rise to the claims occurred within

 the Western District of Kentucky.

    6.         Defendants conducted substantial and not isolated business in the

 Western District of Kentucky at all relevant times.

    7.         Defendants had agents and employees in the Western District of

 Kentucky at all relevant times.

    8.         Defendants had a business located in the Western District of Kentucky

 at all relevant times.

                    PARTIES AND PERSONAL JURISDICTION

      9.       At all times relevant hereto, Plaintiff Phyllis Wells was an individual

residing in Powell County, Kentucky.

      10.      Defendant Stanton Nursing and Rehabilitation, LLC is a Kentucky

Limited Liability Company.

      11.      Defendant PCPMG Consulting, LLC, is a Foreign Limited Liability

Company.

      12.      Defendant Stanton Health Facilitates, is a Foreign Limited

Partnership.


                                            2
   Case 3:20-cv-00142-CHB Document 1 Filed 02/21/20 Page 3 of 9 PageID #: 3




       13.   This Court has personal jurisdiction over this Defendant because she

is a resident of Kentucky.

                               FLSA COVERAGE

       14.   At all material times, Defendants have been employers within the

meaning of 3(d) of the FLSA. 29 U.S.C. § 203(d).

       15.   At all material times, Plaintiff was Defendants’ employee within the

meaning of the FLSA. 29 U.S.C. § 203(e).

       16.   Defendants determined the rate and the method of payment for

Plaintiff.

       17.   Defendants maintained some records regarding the time Plaintiff

worked, but failed to maintain full and accurate time records in contravention of

the FLSA’s recordkeeping requirement.

       18.   At all material times, Defendants have been employers within the

meaning of 3(d) of the FLSA. 29 U.S.C. § 203(d).

       19.   Defendants are Plaintiff’s employer within the meaning of 3(d) of the

FLSA, and are jointly, severally, and liable for all damages.

               ENTERPRISE AND INDIVIDUAL COVERAGE

       20.   At all material times, Defendants have been an enterprise within the

meaning of 3(r) of the FLSA. 29 U.S.C. § 203(r).




                                          3
  Case 3:20-cv-00142-CHB Document 1 Filed 02/21/20 Page 4 of 9 PageID #: 4




      21.     At all material times, Defendants have been an enterprise in

commerce or in the production of goods for commerce within the meaning of

3(s)(1) of the FLSA because they have had employees engaged in commerce. 29

U.S.C. § 203(s)(1).

      22.     Specifically, Defendants’ employees have sold goods that have been

moved or produced in interstate commerce to Defendants’ customers.

Additionally, Defendants’ employees, including Plaintiff, have handled materials

that have been moved or produced in interstate commerce, which were used in the

course of Defendants’ business operations.

      23.     Furthermore, Defendants have had, and continues to have, an annual

gross business volume in excess of $500,000.00 per annum.

      24.     At all material times, Plaintiff was an individual employee who

engaged in commerce or in the production of goods for commerce as required by

29 USC § 206-207.

                             WAGE VIOLATIONS

        25.    Defendants paid Plaintiff on an hourly basis up to 40 hours a week,

  but did not pay her for any hours she worked beyond 40 hours in a week at all.

                                      FACTS

      26.     Defendants own and operate a nursing home.

      27.     From approximately September 2015 through September 2018,


                                         4
  Case 3:20-cv-00142-CHB Document 1 Filed 02/21/20 Page 5 of 9 PageID #: 5




Plaintiff worked for Defendants.

      28.     Although Plaintiff was required to and did in fact frequently work

more than forty (40) hours per workweek, she was not compensated at the FLSA

mandated time-and-a-half rate for hours in excess of forty (40) per workweek.

      29.     Defendants’ method of paying Plaintiff in violation of the FLSA was

willful and was not based on a good faith and reasonable belief that its conduct

complied with the FLSA.

      30.     Defendants misclassified Plaintiff with the intent to avoid paying her

in accordance to the FLSA.

      31.     At all material times, Defendants operated as a “single enterprise”

within the meaning of 3(r)(1) of the FLSA. 29 U.S.C. § 203(r)(1).          That is,

Defendants performs related activities through unified operation and common

control for a common business purpose.

                COUNT ONE: VIOLATION OF 29 U.S.C. § 207

      32.     Plaintiff incorporates all allegations contained in the foregoing

paragraphs.

      33.     Defendants’ practice of failing to pay Plaintiff time-and-a-half rate

for hours in excess of forty (40) per workweek violates the FLSA. 29 U.S.C. § 207.




                                          5
  Case 3:20-cv-00142-CHB Document 1 Filed 02/21/20 Page 6 of 9 PageID #: 6




      34.    None of the exemptions provided by the FLSA regulating the duty of

employers to pay overtime at a rate not less than one and one-half times the regular

rate at which its employees are employed are applicable to Defendants or Plaintiff.

      35.   Defendants failed to keep adequate records of Plaintiff’s work hours

and pay in violation of section 211(c) of the FLSA. See 29 U.S.C. § 211(c).

      36.   Federal law mandates that an employer is required to keep for three

(3) years all payroll records and other records containing, among other things, the

following information:

            a)       The time of day and day of week on which the employees’

                     work week begins;

            b)       The regular hourly rate of pay for any workweek in which

                     overtime compensation is due under section 7(a) of the FLSA;

            c)       An explanation of the basis of pay by indicating the monetary

                     amount paid on a per hour, per day, per week, or other basis;

            d)       The amount and nature of each payment which, pursuant to

                     section 7(e) of the FLSA, is excluded from the “regular rate”;

            e)       The hours worked each workday and total hours worked each

                     workweek;




                                         6
  Case 3:20-cv-00142-CHB Document 1 Filed 02/21/20 Page 7 of 9 PageID #: 7




             f)      The total daily or weekly straight time earnings or wages due

                     for hours worked during the workday or workweek, exclusive

                     of premium overtime compensation;

             g)      The total premium for overtime hours. This amount excludes

                     the straight-time earnings for overtime hours recorded under

                     this section;

             h)      The total additions to or deductions from wages paid each pay

                     period including employee purchase orders or wage

                     assignments;

             i)      The dates, amounts, and nature of the items which make up

                     the total additions and deductions;

             j)      The total wages paid each pay period; and

             k)      The date of payment and the pay period covered by payment.

29 C.F.R. 516.2, 516.5.

      37.    Defendants have not complied with federal law and have failed to

maintain such records with respect to Plaintiff.

      38.    Because Defendants’ records are inaccurate and/or inadequate,

Plaintiff can meet her burden under the FLSA by proving that he, in fact,

performed work for which she was improperly compensated, and produce

sufficient evidence to show the amount and extent of the work “as a matter of a


                                          7
  Case 3:20-cv-00142-CHB Document 1 Filed 02/21/20 Page 8 of 9 PageID #: 8




just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co.¸

328 U.S. 680, 687 (1946).

      39.   As a direct and proximate result of Defendants’ deliberate

underpayment of wages, Plaintiff has been damaged in the loss of wages for one or

more weeks of work with Defendants.

      40.   Plaintiff is entitled to an award of liquidated damages.

      41.   Plaintiff is entitled to an award of reasonable attorneys’ fees and costs

under the FLSA.

                             DAMAGES SOUGHT

      42.    Plaintiff is entitled to recover her unpaid compensation, including

overtime compensation.

      43.   Plaintiff is also entitled to an amount equal to all of his unpaid wages

and fees as liquidated damages. 29 U.S.C. § 216(b).

      44.   Plaintiff is entitled to recover her attorney’s fees and costs as required

by the FLSA.




                                          8
Case 3:20-cv-00142-CHB Document 1 Filed 02/21/20 Page 9 of 9 PageID #: 9




                             JURY DEMAND

   45.   Plaintiff hereby demands trial by jury.

   Dated this 21st day of February, 2020.

                                   /s/ J. Corey Asay
                                   J. Corey Asay
                                   Morgan & Morgan, P.A.
                                   333 W. Vine St, Suite 1200
                                   Lexington, Kentucky 40507
                                   Tel – (859) 286-8368
                                   Email – casay@forthepeople.com
                                   Attorney for Plaintiff




                                      9
